           Case 2:19-cr-00246-JS Document 10 Filed 05/30/19              Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 UNITED STATES OF AMERICA           FILED           CRIMINAL ACTION

                         v.
                                    JUN 2 7 2019
 MARIO CALDERON-MEDINA               :     No. 19-246-1
                      KIJE EJAllQAAN, Clerk
                     By           Dep. Cier1<

                                        ORDER

       Upon independent review of the Report and Recommendation of U.S. Magistrate Judge

Timothy R. Rice, and the transcript of the guilty plea proceedings, it is ORDERED that the

Report and Recommendation is APPROVED and ADOPTED. I accept the guilty plea of Mario

Calderon-Medina entered on May 30, 2019. Sentence will be imposed on September 12, 2019 at

9:00 A.M. in Courtroom 14A.


                                            BY THE COURT:



                                                     an z .....___,.,
                                               ef, U.S. District Court Judge
